[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JULY 19, 2007
                               No. 07-10745                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                D. C. Docket No. 06-00125-CR-ORL-19-KRS

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                    versus

ANTHONY LEE DAVIS,

                                                  Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (July 19, 2007)

Before WILSON, PRYOR and COX, Circuit Judges.

PER CURIAM:

     John E. Fernandez, appointed counsel for Anthony Lee Davis, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no issues of arguable merit, counsel’s motion to withdraw is GRANTED and

Fernandez’s convictions and sentences are AFFIRMED.




                                          2